In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Village of Pauling dated May 17, 1993, which, after a disciplinary hearing, temporarily suspended the petitioner from his position as a part-time police officer, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered December 9, 1993, which dismissed the proceeding as time-barred.
Ordered that the judgment is affirmed, with costs.
The petitioner was temporarily suspended from his job as a part-time police officer in May 1993 following a hearing pursuant to Village Law § 8-804, and he commenced this proceeding in September 1993 to review that determination. The Supreme Court properly dismissed the proceeding as time-barred since Village Law § 8-806 specifically provides that a proceeding to review a determination pursuant to Village Law § 8-804 must be brought within 60 days of the determination (see, Matter of Healy v Village of Cooperstown, 70 AD2d 712). The petitioner failed to establish that the four-month Statute of Limitations in Civil Service Law § 76 (1) should take precedence over Village Law § 8-806 under the circumstances of this case (see, Civil Service Law § 76 [4]; see also, Matter of Scornavacca v Leary, 38 NY2d 583; Matter of Rockland County Patrolmen’s Benevolent Assn. v Town of Clarkstown, 149 AD2d 516; Matter of Town of Greenburgh [Police Assn.], 94 AD2d 771; cf., Matter of Owen v Town Bd., 94 AD2d 768).
We have examined the petitioner’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Thompson and Hart, JJ., concur.